DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/19/2020 has been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claims 21–30 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		Both the instant invention and the closest prior arts as cited (such as - Brown et al., U.S. Patent No. 8,963,926 B2; Amacker, U.S. Patent No. 9,087,395 B1; and, Bala et al., U.S. Patent No. 9,058,757 b2) are directed to create a scene by animating the object extracted from the image(s). 
However, the closest prior arts do not teach “categorizing each digital image in the plurality of digital images according to the primary image object identified in the digital image, selecting a digital image in which the identified primary object is a movable foreground image”, in combination with “extracting the movable foreground object from the selected digital image; one or more selected movable foreground primary image objects to move independently of the related backgrounds and combine the extracted movable foreground object and animation options to create a scene, wherein the extracted movable foreground object moves independently of a background in the scene” as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 19, 2021